COURT OF APPEALS OF VIRGINIA


              Present: Senior Judges Annunziata, Frank and Petty
UNPUBLISHED



              CHRISTOPHER ELLIOTT HOWARD, SOMETIMES KNOWN AS
               CHRISTOPHER ELLOIT HOWARD
                                                        MEMORANDUM OPINION*
              v.   Record No. 0320-22-2                      PER CURIAM
                                                          DECEMBER 29, 2022
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF ALBEMARLE COUNTY
                                               Cheryl V. Higgins, Judge

                               (Michael J. Hallahan, II, on brief), for appellant. Appellant
                               submitting on brief.

                               (Jason S. Miyares, Attorney General; William K. Hamilton, Assistant
                               Attorney General, on brief), for appellee.


                     Christopher Elliott Howard’s counsel filed a brief on his behalf accompanied by a motion

              for leave to withdraw in accordance with Anders v. California, 386 U.S. 738, 744 (1967). A copy

              of that brief has been furnished to Howard with sufficient time for him to raise any matter that he

              chooses. Howard has not filed any pro se supplemental pleadings. On appeal, Howard argues

              that insufficient evidence supports the jury verdicts convicting him of thirteen counts of forging

              and/or uttering, in violation of Code § 18.2-172. After examining the briefs and record in this

              case, the panel has determined that this appeal is wholly frivolous and unanimously holds that oral

              argument is unnecessary because “the appeal is wholly without merit.” Code § 17.1-403(ii)(a);

              Rule 5A:27(a). Consequently, we affirm the trial court’s judgment.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        BACKGROUND1

       In July 2020, Tammy Deane—Otis Shifflett’s daughter and power of attorney2—notified

Wells Fargo that forged checks had been drawn from Shifflett’s Wells Fargo account. Shifflett

and Deane were the only two people with permission to access Shifflett’s account. Thirteen such

checks, totaling $3,670, were made out to Howard. These checks were in various amounts

ranging from $100 on June 14, 2020—the earliest check—to $520 on July 27, 2020—the latest

check. Three of the checks, in amounts of $200, $300, and $520, were marked as being for

“lessons,” while the remaining ten checks had a blank memo line. All thirteen checks had

Shifflett’s and Deane’s names printed on the top and were purportedly signed by Shifflett.

Howard deposited these checks in a Wells Fargo account he opened in May 2020. He often

withdrew cash in the full check amount the same day.

       Howard told Wells Fargo fraud investigator Wesley Filer that April Tyler—Deane’s

daughter—wrote the checks and gave them to Howard for piano lessons. When Filer pressed

that the amounts appeared excessive for several weeks of piano lessons, Howard claimed that he

was also giving Tyler rides and teaching her to teach piano to her entire family.

       Tyler testified at Howard’s jury trial that she was living with Deane in 2020 and used

cocaine and heroin daily. She found Shifflett’s checkbook and forged checks to Howard and two

others by signing Shifflett’s name without his or Deane’s permission or knowledge. She rode

with Howard to the bank where he would cash the checks. Tyler gave Howard some money for

the rides and used the rest to buy drugs.




       1
         “In accordance with familiar principles of appellate review, the facts will be stated in the
light most favorable to the Commonwealth, the prevailing party [below].” Poole v. Commonwealth,
73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469, 472 (2018)).
       2
           Shifflett passed away in October 2020.
                                                -2-
       Tyler and Deane both denied that Tyler took piano lessons from Howard and that Tyler

or anyone else in her household were interested in learning piano in 2020. There was no piano

or keyboard in Deane’s house. Tyler testified that she wrote “lessons” on three of the checks

“[j]ust to make them look more legit[imate].”

       Tyler further testified, however, that Howard “wasn’t aware that . . . there was anything

wrong with the checks.” She told Howard that he had to cash the checks for her because she did

not have an identification card and claimed that he thought she had permission from Shifflett to

use the checks. She maintained that Howard had “no reason to believe anything was illegal” and

that he did not ask if the checks were legitimate or how she would use the money, though she

admitted that, “in [her] condition at the time, he probably assumed what it was for.”

       Deane testified that she overheard Tyler arguing with Howard on the phone after Filer

spoke with Howard during which Tyler told Howard, “you got your share.” Deane knew it was

Howard because Deane saw Howard’s name on Tyler’s phone and Tyler admitted it was Howard

after the phone call. Tyler denied having that conversation or ever telling Howard that he “got

[his] share.”

       The Commonwealth charged Tyler with twenty-four counts of forgery; she pleaded guilty

to one count in exchange for the dismissal of the remaining counts. Her plea agreement did not

contain a promise to testify or cooperate against any other defendants, and the Commonwealth

made no other promises to Tyler in exchange for her testimony.

       Howard presented evidence that he was a professional musician who played regularly at

several churches in the area and gave private piano lessons. Howard’s mother remembered some

of Howard’s piano students but did not remember if Howard had taught Tyler. She did not know

if the lessons were weekly or biweekly. Howard presented no evidence about how often he

provided lessons or how much he typically charged.

                                                -3-
       The jury found Howard guilty of thirteen counts of uttering a forged check, in violation

of Code § 18.2-172. Howard moved to set aside the verdicts as unsupported by the evidence,

and the trial court denied the motion. The court then sentenced Howard to thirteen years’

imprisonment with all but thirty days suspended. Howard appeals.

                                            ANALYSIS

       Howard argues that the evidence was insufficient to support his convictions.

Specifically, he argues that the Commonwealth failed to prove that he knew Tyler had forged

Shifflett’s checks. “On review of the sufficiency of the evidence, ‘the judgment of the trial court

is presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” Ingram v. Commonwealth, 74 Va. App. 59, 76 (2021) (quoting Smith v.

Commonwealth, 296 Va. 450, 460 (2018)). “The question on appeal, is whether ‘any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’”

Id. (quoting Yoder v. Commonwealth, 298 Va. 180, 182 (2019)). “If there is evidentiary support

for the conviction, ‘the reviewing court is not permitted to substitute its own judgment, even if its

opinion might differ from the conclusions reached by the finder of fact at the trial.’” Chavez v.

Commonwealth, 69 Va. App. 149, 161 (2018) (quoting Banks v. Commonwealth, 67 Va. App.

273, 288 (2017)).

       Code § 18.2-172, as relevant here, makes it a crime to “utter, or attempt to employ as

true, [a] forged writing [as set forth in Code §§ 18.2-168, -170], knowing it to be forged.”

Howard does not contest that Tyler forged the checks at issue but instead argues that he did not

know that they were forged. “Intent may, and most often must, be proven by circumstantial

evidence and the reasonable inferences to be drawn from proven facts are within the province of

the trier of fact.” Sarka v. Commonwealth, 73 Va. App. 56, 67 (2021) (quoting Fleming v.

Commonwealth, 13 Va. App. 349, 353 (1991)).

                                                -4-
       Here, Howard told Filer that Tyler paid him for piano lessons. If untrue, that statement

would be strong circumstantial evidence of Howard’s “consciousness of guilt,” i.e., his

knowledge that the checks were not legitimate. “[D]eceitful behavior immediately following the

commission of a crime [is an act] that generally cannot be explained in terms of innocent human

behavior.” See Jones v. Commonwealth, 279 Va. 52, 58 (2010). The fact finder can consider

such behavior as “evidence tending to show the defendant’s consciousness of guilt of the crime

committed.” Id.; see also Cordon v. Commonwealth, 280 Va. 691, 695 (2010) (“[I]f a

defendant’s denial of circumstances relating to an illegal act is inconsistent with previous

statements or facts, it is fair to infer that such denial was for the purposes of concealing guilt.”).

Relatedly, to the extent Howard maintains on appeal that Tyler paid him for bona fide piano

lessons, settled precedent establishes that “the Commonwealth, ‘need only exclude reasonable

hypotheses of innocence that flow from the evidence, not those that spring from the imagination

of the defendant.’” Lucas v. Commonwealth, 75 Va. App. 334, 348 (2022) (quoting Simon v.

Commonwealth, 58 Va. App. 194, 206 (2011)).

       Tyler and Deane each testified unequivocally that Tyler did not take piano lessons, had

no interest in taking piano lessons, and did not own a piano. Tyler explained that she wrote

“lessons” on three of the checks “[j]ust to make them look more legit[imate].” If believed by the

fact finder, that testimony clearly established that Tyler did not pay Howard for piano lessons.

       Howard counters by arguing that Tyler “had a big reason to lie” to get a favorable deal

regarding her own charges. He also asserts that Deane “would have a reason to lie against

[Howard] because she was mad at her daughter and everyone else involved.” “[D]etermining the

credibility of witnesses and the weight afforded the testimony of those witnesses are matters left

to the trier of fact, who has the ability to hear and see them as they testify.” Maldonado v.

Commonwealth, 70 Va. App. 554, 562 (2019) (quoting Miller v. Commonwealth, 64 Va. App.

                                                 -5-
527, 536 (2015)). “Thus, this Court must accept ‘the trial court’s determination of the credibility

of witness testimony unless, “as a matter of law, the testimony is inherently incredible.”’”

Canada v. Commonwealth, 75 Va. App. 367, 386 (2022) (quoting Nobrega v. Commonwealth,

271 Va. 508, 518 (2006)). “[W]e may only disturb the trial court’s credibility determination if

the evidence is ‘inherently incredible, or so contrary to human experience as to render it

unworthy of belief.’” Lopez v. Commonwealth, 73 Va. App. 70, 84 (2021) (quoting Kelley v.

Commonwealth, 69 Va. App. 617, 626 (2019)). “Evidence is not ‘incredible’ unless it is ‘so

manifestly false that reasonable men ought not to believe it’ or ‘shown to be false by objects or

things as to the existence and meaning of which reasonable men should not differ.’” Gerald v.

Commonwealth, 295 Va. 469, 487 (2018) (quoting Juniper v. Commonwealth, 271 Va. 362, 415

(2006)).

       Howard does not identify any aspect of Tyler’s or Deane’s testimony that was inherently

unbelievable. Instead, he merely attacks their motivations for testifying. A witness’s potential

bias is one aspect of the witness’s credibility that is left to the fact finder’s determination. See

Glass v. Commonwealth, 74 Va. App. 214, 224 (2022) (declining to disturb the trial court’s

credibility determination despite evidence of the witness’s bias). Howard’s argument regarding

Tyler’s testimony would apply to nearly any testifying co-conspirator, and his argument

regarding Deane’s testimony would apply with equal force to nearly every testifying victim.

Such arguments are insufficient to establish inherent incredibility.

       Moreover, Howard’s evidence did not contradict Tyler’s and Deane’s testimony

regarding piano lessons. Howard presented evidence that he provided piano lessons sometimes

but presented no evidence that he had taught Tyler specifically. That Howard occasionally

provided piano lessons may explain why Tyler believed that writing “lessons” on the checks

would make them appear more credible. The other circumstances surrounding those checks

                                                 -6-
further undermine the plausibility of Howard’s hypothesis of innocence. A reasonable fact

finder could conclude that it was implausible that piano lessons would require, for example, a

$200 check on July 6, a $300 check on July 7, a $150 check on July 8, a $400 check on July 10,

two $200 checks on July 11, a $200 check on July 12, a $300 check on July 13, and a $250 check

on July 14—nine different checks in six different amounts paid to Howard over the span of only

nine days.

       Although Tyler’s testimony disputed Howard’s testimony related to his hypothesis of

innocence, she maintained that he was unaware of any illegality.3 A reasonable fact finder could

disbelieve this aspect of Tyler’s testimony. See Goodman v. Commonwealth, 37 Va. App. 374,

386 (2002) (“The fact finder is not required to believe all aspects of a witness’ testimony; it may

accept some parts as believable and reject other parts as implausible.”). Given Howard’s attempt

to conceal his guilt by making false statements about the checks, the jury could reasonably

conclude that Howard knew that Shifflett was not regularly writing checks to Howard4 that

Shifflett actually intended to be paid to Tyler. Because a reasonable fact finder could reject

Howard’s hypothesis of innocence and conclude beyond a reasonable doubt that Howard knew

the checks were forged, sufficient evidence supports his convictions.

                                         CONCLUSION

       For the foregoing reasons, we affirm the trial court’s judgment and grant the motion for

leave to withdraw. See Anders, 386 U.S. at 744. This Court’s records shall reflect that




       3
        Tyler’s repeated assertions to this effect undermine Howard’s claim that she was
motivated to falsely implicate him in her scheme.
       4
          There was no evidence at trial regarding whether Howard knew Shifflett or knew of
Shifflett’s relationship to Tyler.
                                                -7-
Christopher Elliott Howard, s/k/a, etc., is now proceeding without the assistance of counsel in

this matter and is representing himself on any further proceedings or appeal.

                                                                                         Affirmed.




                                               -8-